 1   J TONEY
     State Bar No. 43143
 2   Attorney at Law
 3
     P.O. Box 1515
 4   Woodland, CA 95695
     530 666 1908
 5   yoloconflict@aol.com
 6   Attorney for Defendant

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                      2:08-CR-212 TLN

12                       Plaintiff,                  STIPULATION AND ORDER
                                                     FOR CONTINUANCE
13           v.                                      (September, 19, 2019 at 9:30 AM before Judge
                                                     Nunley)
14    DANIEL NEBEL,

15                       Defendant.

16

17      At the request of the Defendant, the parties agree and stipulate this case should be continued to
18   September 19, 2019 to allow preparation of the Defendant’s position on this case, and the parties
19   request the Court so order. This further continuance is needed because documents requested from
20   the California Department of Corrections require additional time to augment.
21

22   Dated July 17, 2019                          /s/ SHELLEY WEGER
                                                  Shelley Weger, Assistant U.S. Attorney
23
                                                   /s/J TONEY
24                                                J. Toney, Attorney for Defendant
25          IT SO ORDERED.
26   Dated: July 18, 2019
                                                   Troy L. Nunley
27                                                 United States District Judge
28
                                                       1
